EXHIBIT 10.04

CSG SYSTEMS INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

(As Amended and Restated Effective May 21, 2020)

1. Purpose. The purpose of the CSG Systems International, Inc. 2005 Stock
Incentive Plan (the “Plan”), as amended and restated, is to foster and promote
the long‑term financial success of the Company and its Subsidiaries and thereby
increase stockholder value by providing incentives to those officers and other
key employees of the Company and its Subsidiaries who are likely to be
responsible for achieving such financial success and by attracting and
compensating knowledgeable and experienced non‑employee directors of the Company
whose services on the Board and its committees can assist such officers and
other key employees in the achievement of such financial success.

2. Certain Definitions.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto. References to a particular section of the Code shall
include any regulations issued under such section.

“Committee” shall have the meaning provided in Section 3 of the Plan.

“Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

“Company” means CSG Systems International, Inc., a Delaware corporation.

“Disability” means (i) with respect to the exercise of an Incentive Stock Option
after termination of employment, a disability within the meaning of
Section 22(e)(3) of the Code and (ii) for all other purposes, a mental or
physical condition which, in the opinion of the Committee, renders a grantee
unable or incompetent to carry out the job responsibilities which such grantee
held or the tasks to which such grantee was assigned (or, in the case of a
non‑employee director of the Company, the services in such capacity which such
non‑employee director is expected to perform) at the time the disability was
incurred and which is expected to be permanent or for an indefinite duration
exceeding one year.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means, as determined by the Committee, the last sale price
of the Common Stock as quoted on the NASDAQ Stock Market on the trading day for
which the determination is being made, or, in the event that no such sale takes
place on such day, the average of the reported closing bid and asked prices on
the NASDAQ Stock Market on such day, or, if the Common Stock of the Company is
listed on another national securities exchange, the last reported sale price on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading on the trading day for which the determination is being
made, or, if no such reported sale takes place on such day, the average of the
closing bid and asked prices on such day on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or, if the
Common Stock is not quoted on the NASDAQ Stock Market nor listed or admitted to
trading on another national securities exchange, the average of the closing bid
and asked prices in the over‑ the‑counter market on the day for which the
determination is being made as reported through NASDAQ, or, if bid and asked
prices for the Common Stock on such day are not reported through NASDAQ, the
average of the bid and asked prices for such day as furnished by any New York
Stock Exchange member firm regularly making a market in the Common Stock
selected for such purpose by the Committee, or, if none of the foregoing is
applicable, then the fair market value of the Common Stock as determined in good
faith by the Committee in its sole discretion.

“Incentive Stock Option” means any stock option intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

--------------------------------------------------------------------------------

 

“Non‑Qualified Stock Option” means any stock option that is not intended to be
an Incentive Stock Option, including any stock option that provides (as of the
time such option is granted) that it will not be treated as an Incentive Stock
Option.

“Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the option, each of the corporations other than the Company owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

“Performance Unit Award” means an award granted pursuant to Section 8.

“Plan Year” means the twelve‑month period beginning on January 1 and ending on
December 31.

“Restricted Stock Award” means an award of Common Stock granted pursuant to
Section 9.

“Restricted Stock Unit Award” means an award granted pursuant to Section 10.

“Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as in effect from time to
time.

“Stock Appreciation Right” means an award granted pursuant to Section 7.

“Stock Bonus Award” means an award of Common Stock granted pursuant to
Section 11.

“Stock Option” means any option to purchase Common Stock granted pursuant to
Section 6.

“Subsidiary” means (i) as it relates to Incentive Stock Options, any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time of the granting of the option, each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in such chain and (ii) for all other purposes, a
corporation or other entity, domestic or foreign, of which not less than 50% of
the voting shares or other voting interests are held by the Company or by a
Subsidiary, whether or not such corporation or other entity now exists or
hereafter is organized or acquired by the Company or by a Subsidiary. The plural
form of such word is “Subsidiaries”.

3. Administration. The Plan shall be administered by a committee composed solely
of two or more members of the Board (the “Committee”) selected by the Board,
each of whom shall qualify as a “Non‑Employee Director” within the meaning of
Rule 16b‑3.

The Committee shall have authority to grant to eligible employees of the Company
and its Subsidiaries and to non‑employee directors of the Company, pursuant to
the terms of the Plan, (a) Stock Options, (b) Stock Appreciation Rights,
(c) Performance Unit Awards, (d) Restricted Stock Awards, (e) Restricted Stock
Unit Awards, (f) Stock Bonus Awards, or (g) any combination of the foregoing;
provided, that the Committee may not grant Incentive Stock Options, Performance
Unit Awards, or Stock Bonus Awards to non‑employee directors of the Company.

Subject to the applicable provisions of the Plan, the Committee shall have
authority to interpret the provisions of the Plan and to decide all questions of
fact arising in the application of such provisions; to select the officers and
other key employees of the Company and its Subsidiaries and the non‑employee
directors of the Company to whom awards or options shall be granted under the
Plan; to determine whether and to what extent awards or options shall be granted
under the Plan; to determine the types of awards and options to be granted under
the Plan and the amount, size, terms, and conditions of each such award or
option; to determine the time when awards or options shall be granted under the
Plan; to determine whether, to what extent, and under what circumstances the
payment of Common Stock and other amounts payable with respect to an award
granted under the Plan shall be deferred either automatically or at the election
of the grantee; to determine the Fair Market Value of the Common Stock from time
to time; to authorize persons to

2

 

--------------------------------------------------------------------------------

 

execute on behalf of the Company any agreement required to be entered into under
the Plan; to adopt, alter, and repeal such administrative rules, guidelines, and
practices governing the Plan as the Committee from time to time shall deem
advisable; and to make all other determinations and take all other actions
necessary or advisable for the administration of the Plan.

Unless otherwise expressly provided in the Plan or by applicable law, all
decisions and determinations made by the Committee in the administration and
interpretation of the Plan or with respect to any ambiguous or disputed terms of
any award or option shall be made in the sole discretion of the Committee and
shall be final and binding on all persons, including but not limited to the
Company and its Subsidiaries, the officers and other key employees of the
Company and its Subsidiaries and the non‑employee directors of the Company to
whom awards and options are granted under the Plan, the heirs and legal
representatives of such officers, key employees, and non‑employee directors, and
the personal representatives and beneficiaries of the estates of such officers,
key employees, and non‑employee directors.

The Committee may, in its sole discretion, vary the provisions of the Plan
(except the provisions of Sections 4, 13, 14, 21 (other than to require a
grantee’s consent to an amendment of an outstanding option or award), and 24 of
the Plan) in order to conform such provisions to the legal requirements of each
non‑U.S. jurisdiction where a Subsidiary is located or to better accomplish the
purpose of the Plan (including but not limited to the tax treatment of grantees
of awards and options) with respect to (i) persons employed in such non‑U.S.
jurisdictions who are eligible to receive awards and options under the Plan and
(ii) non‑employee directors of the Company who reside in non‑U.S. jurisdictions.
The Committee may, where it deems appropriate in its sole discretion, establish
one or more sub‑plans for such purposes; and the Committee may, in its sole
discretion, establish administrative rules and procedures to facilitate the
operation of the Plan or such sub‑plans in such non‑U.S. jurisdictions. For
purposes of clarity, the terms of the Plan which will vary in a particular
non‑U.S. jurisdiction shall be reflected in a written addendum to the Plan for
such non‑U.S. jurisdiction.

The Committee may delegate to any officer or officers of the Company any of the
Committee’s duties, powers, and authorities under the Plan upon such conditions
and with such limitations as the Committee may determine; provided, that only
the Committee may select for awards or options under the Plan, and make grants
of awards or options under the Plan to, (i) officers and other key employees of
the Company or any Subsidiary who are subject to Section 16 of the Exchange Act
at the time of such selection or the making of such a grant and
(ii) non‑employee directors of the Company.

4. Common Stock Subject to the Plan. Subject to adjustment pursuant to
Section 20, the maximum number of shares of Common Stock which may be issued
under the Plan is 25,000,000; and the Company shall reserve and keep available
for issuance under the Plan such maximum number of shares, subject to adjustment
pursuant to Section 20. Such shares may consist in whole or in part of
authorized and unissued shares or treasury shares or any combination thereof.
Shares of Common Stock subject to a Stock Option or a Stock Appreciation Right
granted under the Plan shall be counted against the maximum number of shares of
Common Stock which may be issued under the Plan as one share for each share
subject to the Stock Option or the Stock Appreciation Right. Shares awarded
under the Plan as a Performance Unit Award, Restricted Stock Award, Restricted
Stock Unit Award, or Stock Bonus Award shall be counted against the maximum
number of shares of Common Stock which may be issued under the Plan as two
shares for each one share granted as or subject to such Award. Subject to
adjustment pursuant to Section 20, the aggregate number of shares of Common
Stock subject to (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Performance Unit Awards, (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, or (vi) Stock Bonus Awards granted under the Plan in any Plan
Year to any individual may not exceed 600,000, with shares awarded under the
Plan to such individual as a Performance Unit Award, Restricted Stock Award,
Restricted Stock Unit Award, or Stock Bonus Award being counted against such
aggregate number as two shares for each one share granted as or subject to such
Award. Notwithstanding anything in the Plan to the contrary, (a) the aggregate
value (based on the grant date fair value as determined for financial reporting
purposes) of Awards granted under the Plan in any Plan Year to any non-employee
director shall not exceed $250,000, and (b) the maximum amount of cash
compensation payable by the Company to any non-employee director in any Plan
Year (determined at the time such cash compensation would be payable without
regard to any election to defer payment to a subsequent year, shall be $250,000.

Except as otherwise provided in the Plan, any shares as to which a Stock Option
or Stock Appreciation Right expires for any reason or terminates unexercised
shall be available again for the grant of awards or options under the Plan. If
any shares of Common Stock granted as a Restricted Stock Award or subject to a
Restricted Stock Unit Award are

3

 

--------------------------------------------------------------------------------

 

forfeited, cancelled, or otherwise reacquired by the Company by reason of the
failure of such shares to vest in the grantee of such Award, then the number of
shares of Common Stock which then remain available for issuance under the Plan
shall be increased by two shares for each one share so forfeited, cancelled, or
otherwise reacquired by the Company. Shares of Common Stock retained by the
Company in full or partial payment of an option exercise price pursuant to
Section 6(d)(ii)(B) or withheld by the Company in satisfaction of any federal,
state, or local tax withholding requirement shall not be available again for the
grant of awards or options under the Plan. If a Stock Appreciation Right is
exercised by a grantee or a Restricted Stock Unit Award vests in a grantee and
the Company pays the award to the grantee entirely in cash, then the shares
covered by the Stock Appreciation Right or Restricted Stock Unit Award as to
which such exercise or vesting occurs shall be available again for the grant of
awards or options under the Plan. If a Stock Appreciation Right is exercised by
a grantee as to some or all of the shares covered by such Stock Appreciation
Right and the Company pays the exercised award to the grantee in whole or in
part in shares of Common Stock, then none of the shares as to which such
exercise occurs will again be available for the grant of awards or options under
the Plan.

5. Eligibility to Receive Awards and Options. Awards and options may be granted
under the Plan to those officers and other key employees of the Company or any
Subsidiary who are responsible for or contribute to, or are likely to be
responsible for or contribute to, the management, growth, and success of the
Company or any Subsidiary and to non‑employee directors of the Company. The
granting of an award or option under the Plan to an officer or other key
employee of the Company or any Subsidiary shall conclusively evidence the
Committee’s determination that such grantee meets one or more of the criteria
referred to in the preceding sentence.

6. Stock Options. A Stock Option may be an Incentive Stock Option or a
Non‑Qualified Stock Option. To the extent that any Stock Option does not qualify
as an Incentive Stock Option, it shall constitute a separate Non‑Qualified Stock
Option. Stock Options may be granted alone or in addition to other awards made
under the Plan. Stock Options shall be evidenced by agreements in such form as
the Committee shall approve from time to time. The agreements shall contain in
substance the following terms and conditions and may contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall deem appropriate:

(a) Type of Option. Each option agreement shall identify the Stock Option
represented thereby as an Incentive Stock Option or a Non‑Qualified Stock
Option, as the case may be.  All of the shares of Common Stock authorized for
issuance under the Plan may be issued pursuant to Incentive Stock Options.

To the extent that the aggregate Fair Market Value (determined as of the time
the option is granted) of the Common Stock with respect to which Incentive Stock
Options granted under the Plan (and all other plans of the Company and its
Subsidiaries) become exercisable for the first time by any individual in any
calendar year exceeds $100,000, such Stock Options shall be treated as Non‑
Qualified Stock Options. No Incentive Stock Option shall be granted to any
employee if, at the time the option is granted, the employee (in his or her own
right or by reason of the attribution rules applicable under Section 424(d) of
the Code) owns more than 10% of the total combined voting power of all classes
of stock of the Company or any Parent Corporation or Subsidiary unless at the
time such option is granted the option price is at least 110% of the Fair Market
Value of the stock subject to such Stock Option and such Stock Option by its
terms is not exercisable after the expiration of five years from the date of its
grant.

(b) Option Price. The option exercise price per share shall not be less than the
Fair Market Value of the Common Stock on the date the Stock Option is granted
and in no event shall be less than the par value of the Common Stock.

(c) Term. Each option agreement shall state the period or periods of time within
which the Stock Option may be exercised, in whole or in part, which shall be
such period or periods of time as the Committee may determine at the time of the
Stock Option grant; provided, that no Stock Option granted under the Plan shall
be exercisable more than ten years after the date of its grant; and provided
further, that each Stock Option granted under the Plan shall become exercisable
one year after the date of its grant, unless the option agreement specifically
provides otherwise. The Committee shall have authority to accelerate previously
established exercise

4

 

--------------------------------------------------------------------------------

 

rights, subject to the requirements set forth in the Plan, under such
circumstances and upon such terms and conditions as the Committee shall deem
appropriate.

(d) Payment for Shares. The Committee may permit all or part of the payment of
the option exercise price to be made (i) in cash, by check, or by wire transfer
or (ii) in shares of Common Stock (A) which already are owned by the optionee
and which are surrendered to the Company in good form for transfer or (B) which
are retained by the Company from the shares of the Common Stock which would
otherwise be issued to the optionee upon the optionee’s exercise of the Stock
Option. Such shares shall be valued at their Fair Market Value on the date of
exercise of the Stock Option. In lieu of payment in fractions of shares, payment
of any fractional share amount shall be made in cash or check payable to the
Company. The Committee also may provide that the exercise price may be paid by
delivering a properly executed exercise notice in a form approved by the
Committee together with irrevocable instructions to a broker to promptly deliver
to the Company the amount of the applicable sale or loan proceeds required to
pay the exercise price. No shares of Common Stock shall be issued to any
optionee upon the exercise of a Stock Option until the Company receives full
payment therefor as described above.

(e) Rights upon Termination of Employment. In the event that an optionee ceases
to be employed either by the Company or by a Subsidiary for any reason other
than such optionee’s death or Disability, any rights of the optionee under any
Stock Option then in effect immediately shall terminate; provided, that the
optionee (or the optionee’s legal representative) shall have the right to
exercise the Stock Option during its term within a period of three months after
such termination of employment to the extent that the Stock Option was
exercisable at the time of such termination or within such other period and
subject to such other terms and conditions as may be specified by the Committee.
Notwithstanding the foregoing provisions of this Section 6(e), the optionee (and
the optionee’s legal representative) shall not have any rights under any Stock
Option, and the Company shall not be obligated to sell or deliver shares of
Common Stock (or have any other obligation or liability) under any Stock Option,
if the Committee shall determine that (i) the employment of the optionee with
the Company or any Subsidiary has been terminated for cause or (ii) the optionee
has engaged or may engage in employment or activities competitive with the
Company or any Subsidiary or contrary, in the opinion of the Committee, to the
best interests of the Company or any Subsidiary. In the event of such
determination, the optionee (and the optionee’s legal representative) shall have
no right under any Stock Option to purchase any shares of Common Stock
regardless of whether the optionee (or the optionee’s legal representative)
shall have delivered a notice of exercise prior to the Committee’s making of
such determination. Any Stock Option may be terminated entirely by the Committee
at the time of or at any time subsequent to a determination by the Committee
under this Section 6(e) which has the effect of eliminating the Company’s
obligation to sell or deliver shares of Common Stock under such Stock Option.

In the event that an optionee ceases to be employed either by the Company or by
a Subsidiary by reason of such optionee’s Disability, prior to the expiration of
a Stock Option and without such optionee’s having fully exercised such Stock
Option, such optionee or such optionee’s legal representative shall have the
right to exercise such Stock Option during its term within a period of six
months after such termination of employment to the extent that such Stock Option
was exercisable at the time of such termination or within such other period and
subject to such other terms and conditions as may be specified by the Committee.

In the event that an optionee ceases to be employed either by the Company or by
a Subsidiary by reason of such optionee’s death, prior to the expiration of a
Stock Option and without such optionee’s having fully exercised such Stock
Option, the personal representative of such optionee’s estate or the person who
acquired the right to exercise such Stock Option by bequest or inheritance from
such optionee shall have the right to exercise such Stock Option during its term
within a period of twelve months after the date of such optionee’s death to the
extent that such Stock Option was exercisable at the time of such death or
within such other period and subject to such other terms and conditions as may
be specified by the Committee.

The foregoing provisions of this Section 6(e) shall not be applicable to
non‑employee directors of the Company.

5

 

--------------------------------------------------------------------------------

 

(f) Rights Upon Termination of Service as a Director. Unless the applicable
option agreement provides otherwise, if an optionee who is a non‑employee
director of the Company ceases to be a director of the Company for any reason
other than retirement from the Board under the circumstances described in the
following paragraph of this Section 6(f) or death, then each outstanding but
unexercised Stock Option held by such optionee shall continue to be exercisable
only to the extent that it was exercisable at the time that such optionee ceased
to be a director of the Company and only until the earlier of (i) three months
after such optionee ceased to be a director of the Company or (ii) the
expiration of the term of such Stock Option.

Unless the applicable option agreement provides otherwise, if an optionee who is
a non‑employee director of the Company ceases to be a director of the Company
(other than by reason of death) and at the time of such occurrence (the
“Retirement Date”) is at least age 65 with ten or more years of service as a
non‑employee director of the Company or is at least age 70 with five or more
years of service as a non‑employee director of the Company, then each
outstanding but unexercised Stock Option held by such optionee on the Retirement
Date shall continue to be or become exercisable in accordance with its terms
until the earlier of (i) five years after the Retirement Date or (ii) the
expiration of the term of such Stock Option.

Unless the applicable option agreement provides otherwise, if an optionee who is
a non‑employee director of the Company dies, then each outstanding but
unexercised Stock Option which had been held by such grantee for at least twelve
months as of the date of such optionee’s death automatically shall become
exercisable in full (if not already exercisable) upon such optionee’s death.
Each outstanding but unexercised Stock Option which becomes exercisable pursuant
to the preceding sentence and each outstanding but unexercised Stock Option held
by such optionee which was exercisable on the date of such optionee’s death may
be exercised by the legal representative of such optionee’s estate or by the
beneficiaries of such estate to whom such Stock Option is distributed until the
earlier of (i) three years after the date of such optionee’s death or (ii) the
expiration of the term of such Stock Option.

The foregoing provisions of this Section 6(f) shall be applicable only to
non‑employee directors of the Company.

7. Stock Appreciation Rights. Stock Appreciation Rights shall enable the
grantees thereof to benefit from increases in the Fair Market Value of shares of
Common Stock and shall be evidenced by agreements in such form as the Committee
shall approve from time to time. The agreements shall contain in substance the
following terms and conditions and may contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem appropriate:

(a) Award. A Stock Appreciation Right shall entitle the grantee, subject to such
terms and conditions as the Committee may prescribe, to receive upon the
exercise thereof an award equal to all or a portion of the excess of (i) the
Fair Market Value of a specified number of shares of Common Stock at the time of
the exercise of such right over (ii) a specified price which shall not be less
than the Fair Market Value of the Common Stock at the time the right is granted.
Subject to the limitations set forth in Section 4, such award may be paid by the
Company in cash, in shares of Common Stock (valued at their then Fair Market
Value), or in any combination thereof, as the Committee may determine. Stock
Appreciation Rights may be, but are not required to be, granted in connection
with a previously or contemporaneously granted Stock Option.  

(b) Term. Each agreement shall state the period or periods of time within which
the Stock Appreciation Right may be exercised, in whole or in part, subject to
such terms and conditions prescribed for such purpose by the Committee;
provided, that no Stock Appreciation Right shall be exercisable more than ten
years after the date of its grant; and provided further, that each Stock
Appreciation Right granted under the Plan shall become exercisable one year
after the date of its grant, unless the agreement specifically provides
otherwise. The Committee shall have authority to accelerate previously
established exercise rights, subject to the requirements set forth in the Plan,
under such circumstances and upon such terms and conditions as the Committee
shall deem appropriate.

6

 

--------------------------------------------------------------------------------

 

(c) Rights upon Termination of Employment. In the event that a grantee of a
Stock Appreciation Right ceases to be employed either by the Company or by a
Subsidiary for any reason other than such grantee’s death or Disability, any
rights of the grantee under any Stock Appreciation Right then in effect
immediately shall terminate; provided, that the grantee (or the grantee’s legal
representative) shall have the right to exercise the Stock Appreciation Right
during its term within a period of three months after such termination of
employment to the extent that the Stock Appreciation Right was exercisable at
the time of such termination or within such other period and subject to such
other terms and conditions as may be specified by the Committee. Notwithstanding
the foregoing provisions of this Section 7(c), the grantee (and the grantee’s
legal representative) shall not have any rights under any Stock Appreciation
Right, and the Company shall not be obligated to pay or deliver any cash, Common
Stock or any combination thereof (or have any other obligation or liability)
under any Stock Appreciation Right, if the Committee shall determine that
(i) the employment of the grantee with the Company or any Subsidiary has been
terminated for cause or (ii) the grantee has engaged or may engage in employment
or activities competitive with the Company or any Subsidiary or contrary, in the
opinion of the Committee, to the best interests of the Company or any
Subsidiary. In the event of such determination, the grantee (and the grantee’s
legal representative) shall have no right under any Stock Appreciation Right
regardless of whether the grantee (or the grantee’s legal representative) shall
have delivered a notice of exercise prior to the Committee’s making of such
determination. Any Stock Appreciation Right may be terminated entirely by the
Committee at the time of or at any time subsequent to a determination by the
Committee under this Section 7(c) which has the effect of eliminating the
Company’s obligations under such Stock Appreciation Right.

In the event that a grantee of a Stock Appreciation Right ceases to be employed
either by the Company or by a Subsidiary by reason of such grantee’s Disability,
prior to the expiration of a Stock Appreciation Right and without such grantee’s
having fully exercised such Stock Appreciation Right, such grantee or such
grantee’s legal representative shall have the right to exercise such Stock
Appreciation Right during its term within a period of six months after such
termination of employment to the extent that such Stock Appreciation Right was
exercisable at the time of such termination or within such other period and
subject to such other terms and conditions as may be specified by the Committee.

In the event that a grantee of a Stock Appreciation Right ceases to be employed
either by the Company or by a Subsidiary by reason of such grantee’s death,
prior to the expiration of a Stock Appreciation Right and without such grantee’s
having fully exercised such Stock Appreciation Right, the personal
representative of the grantee’s estate or the person who acquired the right to
exercise such Stock Appreciation Right by bequest or inheritance from such
grantee shall have the right to exercise such Stock Appreciation Right during
its term within a period of twelve months after the date of such grantee’s death
to the extent that such Stock Appreciation Right was exercisable at the time of
such death or within such other period and subject to such other terms and
conditions as may be specified by the Committee.

The foregoing provisions of this Section 7(c) shall not be applicable to
non‑employee directors of the Company.

(d) Rights Upon Termination of Service as a Director. Unless the applicable
agreement provides otherwise, if a grantee of a Stock Appreciation Right who is
a non‑employee director of the Company ceases to be a director of the Company
for any reason other than retirement from the Board under circumstances
described in the following paragraph of this Section 7(d) or death, then each
outstanding but unexercised Stock Appreciation Right held by such grantee shall
continue to be exercisable only to the extent that it was exercisable at the
time that such grantee ceased to be a director of the Company and only until the
earlier of (i) three months after such grantee ceased to be a director of the
Company or (ii) the expiration of the term of such Stock Appreciation Right.

Unless the applicable agreement provides otherwise, if the grantee of a Stock
Appreciation Right who is a non‑employee director of the Company ceases to be a
director of the Company (other than by reason of death) and at the time of such
occurrence (the “Retirement Date”) is at least age 65 with ten or more years of
service as a

7

 

--------------------------------------------------------------------------------

 

director of the Company or is at least age 70 with five or more years of service
as a director of the Company, then each outstanding but unexercised Stock
Appreciation Right held by such grantee on the Retirement Date shall continue to
be or become exercisable in accordance with its terms until the earlier of
(i) five years after the Retirement Date or (ii) the expiration of the term of
such Stock Appreciation Right.

Unless the applicable agreement provides otherwise, if the grantee of a Stock
Appreciation Right who is a non‑employee director of the Company dies, then each
outstanding but unexercised Stock Appreciation Right which had been held by such
grantee for at least twelve months as of the date of such grantee’s death
automatically shall become exercisable in full (if not already exercisable) upon
such grantee’s death. Each outstanding but unexercised Stock Appreciation Right
which becomes exercisable pursuant to the preceding sentence and each
outstanding but unexercised Stock Appreciation Right held by such grantee which
was exercisable on the date of such grantee’s death may be exercised by the
legal representative of such grantee’s estate or by the beneficiaries of such
estate to whom such Stock Appreciation Right is distributed until the earlier of
(i) three years after the date of such grantee’s death or (ii) the expiration of
the term of such Stock Appreciation Right.

The foregoing provisions of this Section 7(d) shall be applicable only to
non‑employee directors of the Company.

8. Performance Unit Awards. Performance Unit Awards shall entitle the grantees
thereof to receive future payments based upon and subject to the achievement of
preestablished long‑term performance targets and shall be evidenced by
agreements in such form as the Committee shall approve from time to time. The
agreements shall contain in substance the following terms and conditions and may
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem appropriate:

(a) Performance Period. The Committee shall establish with respect to each
Performance Unit Award a performance period of not fewer than two years nor more
than five years.

(b) Unit Value. The Committee shall establish with respect to each Performance
Unit Award a value for each unit which shall not change thereafter or which may
vary thereafter on the basis of criteria specified by the Committee.

(c) Performance Targets. The Committee shall establish with respect to each
Performance Unit Award maximum and minimum performance targets to be achieved
during the applicable performance period. The achievement of the maximum targets
shall entitle a grantee to payment with respect to the full value of a
Performance Unit Award. The achievement of less than the maximum targets, but in
excess of the minimum targets, shall entitle a grantee to payment with respect
to a portion of a Performance Unit Award according to the level of achievement
of the applicable targets as specified by the Committee.

(d) Performance Measures. Performance targets established by the Committee shall
relate to corporate, division, subsidiary, group, or unit performance in terms
of financial criteria or performance goals or such other measures or standards
of performance as the Committee may determine. Multiple targets may be used and
may have the same or different weighting, and the targets may relate to absolute
performance or relative performance measured against other companies,
businesses, or indexes.

(e) Adjustments. At any time prior to the payment of a Performance Unit Award,
the Committee may adjust previously established performance targets or other
terms and conditions of such Performance Unit Award, including the Company’s or
another company’s financial performance for Plan purposes. Such adjustments
shall be made to reflect major unforeseen events or changes in circumstances
affecting the Company such as but not limited to changes in laws, regulations or
accounting principles, mergers, acquisitions or divestitures, or other
extraordinary, unusual, or nonrecurring items or events.

8

 

--------------------------------------------------------------------------------

 

(f) Payment of Performance Unit Awards. Upon the conclusion of each performance
period, the Committee shall determine the extent to which the applicable
performance targets have been attained and any other terms and conditions have
been satisfied for such period. The Committee shall determine what, if any,
payment is due on a Performance Unit Award and, subject to the limitations set
forth in Section 4, whether such payment shall be made in cash, in shares of
Common Stock (valued at their then Fair Market Value), or in a combination
thereof. Payment of a Performance Unit Award shall be made in a lump sum or in
installments, as determined by the Committee, commencing as promptly as
practicable after the end of the performance period unless such payment is
deferred upon such terms and conditions as may be specified by the Committee.

(g) Termination of Employment. In the event that a grantee of a Performance Unit
Award ceases to be employed either by the Company or by a Subsidiary for any
reason other than such grantee’s death or Disability, any rights of such grantee
under any Performance Unit Award then in effect whose performance period has not
ended shall terminate immediately; provided, that the Committee may authorize
the partial payment of any such Performance Unit Award if the Committee
determines such action to be equitable.

In the event that a grantee of a Performance Unit Award ceases to be employed
either by the Company or by a Subsidiary by reason of such grantee’s death or
Disability, any rights of such grantee under any Performance Unit Award then in
effect whose performance period has not ended shall terminate immediately;
provided, that the Committee may authorize the payment to such grantee or such
grantee’s legal representative of all or any portion of such Performance Unit
Award to the extent earned under the applicable performance targets, even though
the applicable performance period has not ended, upon such terms and conditions
as may be specified by the Committee.

9. Restricted Stock Awards. Restricted Stock Awards shall (i) consist of shares
of Common Stock restricted against transfer, (ii) be subject to a substantial
risk of forfeiture and to other terms and conditions intended to further the
purpose of the Plan as the Committee may determine, and (iii) be evidenced by
agreements in such form as the Committee shall approve from time to time. The
agreements shall contain in substance the following terms and conditions and may
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem appropriate:

(a) Restriction Period. The Common Stock covered by Restricted Stock Awards
shall be subject to the applicable restrictions established by the Committee
over such period as the Committee shall determine. Restricted Stock Awards also
may be subject to the attainment of one or more preestablished performance
objectives which relate to corporate, subsidiary, division, group, or unit
performance in terms of objective financial criteria or performance goals;
provided, that any such preestablished financial criteria or performance goals
subsequently may be adjusted by the Committee in order to take into account
unforeseen events or changes in circumstances affecting the Company such as but
not limited to changes in laws, regulations or accounting principles, mergers,
acquisitions or divestitures, or other extraordinary, unusual, or nonrecurring
items or events.

(b) Restriction upon Transfer. Shares of Common Stock covered by Restricted
Stock Awards may not be sold, assigned, transferred, exchanged, pledged,
hypothecated, or otherwise encumbered, except as provided in the Plan or in any
Restricted Stock Award agreement entered into between the Company and a grantee,
during the restriction period applicable to such shares. Notwithstanding the
foregoing provisions of this Section 9(b), and except as otherwise provided in
the Plan or the applicable Restricted Stock Award agreement, a grantee of a
Restricted Stock Award shall have all of the other rights of a holder of Common
Stock including but not limited to the right to receive dividends and the right
to vote such shares.

(c) Payment. The Committee shall determine the amount, form and time of payment,
if any, that shall be required from the grantee of a Restricted Stock Award in
consideration of the issuance and delivery of the shares of Common Stock covered
by such Restricted Stock Award.

9

 

--------------------------------------------------------------------------------

 

(d) Certificates. Each certificate issued in respect of shares of Common Stock
covered by a Restricted Stock Award shall be registered in the name of the
grantee and shall bear substantially the following legend (in addition to any
other legends which may be appropriate):

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture provisions and restrictions against
transfer) contained in the CSG Systems International, Inc. 2005 Stock Incentive
Plan and a Restricted Stock Award Agreement entered into between the registered
owner and CSG Systems International, Inc. Release from such terms and conditions
may be obtained only in accordance with the provisions of such Plan and
Agreement, a copy of each of which is on file in the office of the Secretary of
CSG Systems International, Inc.”

The Committee may require the grantee of a Restricted Stock Award to enter into
an escrow agreement providing that the certificates representing the shares
covered by such Restricted Stock Award will remain in the physical custody of an
escrow agent until all restrictions are removed or expire and may require that
the certificates held in such escrow be accompanied by a stock power, endorsed
in blank by the grantee, relating to the Common Stock covered by such
certificates. The Company also may use a book‑entry system of uncertificated
shares to administer grants of Restricted Stock Awards and to effect any
withholding required by Section 15.

(e) Lapse of Restrictions. The Committee may provide for the lapse of
restrictions applicable to Common Stock subject to Restricted Stock Awards in
installments and may waive such restrictions in whole or in part based upon such
factors and such circumstances as the Committee shall determine. Upon the lapse
of such restrictions, subject to the provisions of Section 15, certificates for
shares of Common Stock, free of the restrictive legend set forth in
Section 9(d), shall be issued to the grantee or the grantee’s legal
representative automatically in the case of certificated shares or upon the
request of the grantee in the case of uncertificated shares. The Committee shall
have authority to accelerate the expiration of the applicable restriction period
with respect to all or any portion of the shares of Common Stock covered by a
Restricted Stock Award.

(f) Termination of Employment or Service as a Director. If a grantee of a
Restricted Stock Award ceases to be employed either by the Company or by a
Subsidiary or to serve as a director of the Company for any reason, then any
rights of such grantee with respect to shares of Common Stock that remain
subject to restrictions under such Restricted Stock Award shall terminate
immediately, and any shares of Common Stock covered by a Restricted Stock Award
with unlapsed restrictions shall be subject to reacquisition by the Company upon
the terms set forth in the applicable agreement with such grantee. The Committee
may provide for complete or partial exceptions to such employment or service
requirement if the Committee determines such action to be equitable.

10. Restricted Stock Unit Awards. Restricted Stock Unit Awards shall entitle the
grantees thereof to receive future payments from the Company either in shares of
Common Stock or in cash or in a combination of Common Stock and cash at such
time or times and on such terms as the Committee shall approve from time to
time. The following provisions shall be applicable to Restricted Stock Unit
Awards:

(a) Award Agreement. Each Restricted Stock Unit Award shall be evidenced by an
agreement, in a form approved by the Committee, which sets forth the number of
Restricted Stock Units covered by such Award, the time or times when such
Restricted Stock Units will vest in the grantee, and such other terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem appropriate.

(b) Payment of Award. Upon the vesting of a Restricted Stock Unit, the Company
shall pay the amount of such Restricted Stock Units to the grantee either (i) in
shares of Common Stock on the basis of one share of Common Stock for each vested
Restricted Stock Unit, (ii) in cash in an amount equal to the Fair Market Value
on the vesting date of one share of Common Stock for each vested Restricted
Stock Unit, or (iii) in a combination of cash and shares of Common Stock as the
Committee in its discretion shall determine with respect to such Award either in
the applicable Award agreement or at the time of the vesting of such Restricted
Stock Unit.  

10

 

--------------------------------------------------------------------------------

 

(c) Termination of Employment or Service as a Director. If a grantee of a
Restricted Stock Unit Award ceases to be employed either by the Company or by a
Subsidiary or to serve as a director of the Company for any reason, then any
rights of such grantee with respect to the unvested portion of such Restricted
Stock Unit Award shall terminate immediately. The Committee may provide for
complete or partial exceptions to such employment or service requirement if the
Committee determines such action to be equitable.

(d) Performance Objectives. Restricted Stock Unit Awards may be subject to the
attainment of one or more preestablished performance objectives which relate to
corporate, subsidiary, division, group, or unit performance in terms of
objective financial criteria or performance goals; provided, that any such
preestablished financial criteria or performance goals subsequently may be
adjusted by the Committee in order to take into account unforeseen events or
changes in circumstances affecting the Company such as but not limited to
changes in laws, regulations or accounting principles, mergers, acquisitions or
divestitures, or other extraordinary, unusual, or nonrecurring items or events.

11. Stock Bonus Awards. The Committee may grant a Stock Bonus Award to an
eligible grantee under the Plan based upon corporate, division, subsidiary,
group, or unit performance in terms of preestablished objective financial
criteria or performance goals or such other measures or standards of performance
(including but not limited to performance already accomplished) as the Committee
may determine; provided, that any such preestablished financial criteria or
performance goals subsequently may be adjusted in order to take into account
unforeseen events or changes in circumstances affecting the Company such as but
not limited to changes in laws, regulations or accounting principles, mergers,
acquisitions or divestitures, or other extraordinary, unusual, or nonrecurring
items or events.

If appropriate in the sole discretion of the Committee, Stock Bonus Awards shall
be evidenced by agreements in such form as the Committee shall approve from time
to time. In addition to any applicable performance goals or standards and
subject to the terms of the Plan, shares of Common Stock which are the subject
of a Stock Bonus Award may be (i) subject to additional restrictions (including
but not limited to restrictions on transfer) or (ii) granted directly to a
grantee free of any restrictions, as the Committee shall deem appropriate.

12. General Restrictions. Each award or grant under the Plan shall be subject to
the requirement that if at any time the Committee shall determine that (i) the
listing, registration, or qualification of the shares of Common Stock subject or
related thereto upon any securities exchange or under any state or federal law,
(ii) the consent or approval of any governmental regulatory body, or (iii) an
agreement by the grantee of an award or grant with respect to the disposition of
the shares of Common Stock subject or related thereto is necessary or desirable
as a condition of, or in connection with, such award or grant or the issuance or
purchase of shares of Common Stock thereunder, then such award or grant may not
be consummated and any rights thereunder may not be exercised in whole or in
part unless such listing, registration, qualification, consent, approval, or
agreement shall have been effected or obtained upon conditions acceptable to the
Committee. Awards or grants under the Plan shall be subject to such additional
terms and conditions, not inconsistent with the Plan, as the Committee in its
sole discretion deems necessary or desirable, including but not limited to such
terms and conditions as are necessary to enable a grantee to avoid any
short‑swing profit recapture liability under Section 16 of the Exchange Act.

13. Single or Multiple Agreements. Multiple forms of awards or grants or
combinations thereof may be evidenced either by a single agreement or by
multiple agreements, as determined by the Committee.

14. Rights of a Stockholder. Unless otherwise provided by the Plan, the grantee
of any award or grant under the Plan shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject or related to
such award or grant unless and until certificates for such shares of Common
Stock are issued to such grantee or until uncertificated shares have been
credited to an account established for such grantee.

15. No Right to Continue Employment or Service as a Director. Nothing in the
Plan or in any agreement entered into pursuant to the Plan shall confer upon any
grantee who is an employee of the Company or any Subsidiary the right to

11

 

--------------------------------------------------------------------------------

 

continue in the employment of the Company or any Subsidiary or affect any right
which the Company or any Subsidiary may have to terminate the employment of such
grantee with or without cause. Nothing in the Plan or in any agreement entered
into pursuant to the Plan shall confer upon any grantee who is a non‑employee
director of the Company the right to continue to serve as a director of the
Company.

16. Withholding. The Company’s obligation to (i) deliver shares of Common Stock
or pay cash upon the exercise of any Stock Option or Stock Appreciation Right,
(ii) deliver shares of Common Stock or pay cash in payment of any Performance
Unit Award, (iii) deliver stock certificates upon the vesting of any Restricted
Stock Award, (iv) deliver shares of Common Stock or pay cash upon the vesting of
any Restricted Stock Unit Award, or (v) deliver shares of Common Stock upon the
grant of any Stock Bonus Award shall be subject to applicable federal, state,
and local tax withholding requirements. In the discretion of the Committee,
amounts required to be withheld for taxes may or must be paid by the grantee in
cash or shares of Common Stock (either through the surrender of previously held
shares of Common Stock or the withholding of shares of Common Stock otherwise
issuable or deliverable upon the exercise, payment or vesting of such Stock
Option, Stock Appreciation Right, or Award) having a Fair Market Value equal to
the required tax withholding amount and upon such other terms and conditions as
the Committee shall determine; provided, that any election by a grantee subject
to Section 16(b) of the Exchange Act to pay any tax withholding in shares of
Common Stock shall be subject to and must comply with any applicable rules under
Section 16(b) of the Exchange Act.

17. Indemnification. No member of the Board or the Committee, and no officer or
employee of the Company or a Subsidiary acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan or any award
or option granted under the Plan; and all members of the Board or the Committee
and each and any officer or employee of the Company or any Subsidiary acting on
their behalf shall, to the fullest extent permitted by law, be fully indemnified
and held harmless by the Company in respect of any such action, determination or
interpretation.

18. Non‑Assignability. No award or grant under the Plan shall be assignable or
transferable by the recipient thereof except by will, by the laws of descent and
distribution, or, in the case of awards or grants other than Incentive Stock
Options, pursuant to a qualified domestic relations order. No right or benefit
under the Plan shall be liable for the debts, liabilities, or alimony or child
support obligations of the person entitled to such right or benefit, either by
assignment, attachment, or any other method, and shall not be subject to be
taken by the creditors or alimony or child support obligees of the person
entitled to such right or benefit by any process whatsoever.

19. Nonuniform Determinations. The Committee’s determinations under the Plan
(including but not limited to determinations of the persons to receive awards or
grants, the form, amount, and timing of such awards or grants, the terms and
provisions of such awards or grants and the agreements evidencing them, and the
establishment of values and performance targets) need not be uniform and may be
made by the Committee selectively among the persons who receive, or are eligible
to receive, awards or grants under the Plan, whether or not such persons are
similarly situated.

20. Adjustments. In the event of any change in the outstanding shares of Common
Stock, by reason of a stock dividend or distribution, stock split,
recapitalization, merger, reorganization, consolidation, split‑up, spin‑ off,
combination of shares, exchange of shares, or other change in corporate
structure affecting the Common Stock, the Committee shall make appropriate
adjustments in (a) the aggregate number of shares of Common Stock (i) reserved
for issuance under the Plan, (ii) for which grants or awards may be made to an
individual grantee, and (iii) covered by outstanding awards and grants
denominated in shares or units of Common Stock, (b) the exercise or other
applicable price related to outstanding awards or grants, and (c) the
appropriate Fair Market Value and other price determinations relevant to
outstanding awards or grants and shall make such other adjustments not
inconsistent with the provisions of Section 22 as may be equitable under the
circumstances; provided, that the number of shares subject to any award or grant
always shall be a whole number.

21. Terms of Payment. Subject to any other applicable provisions of the Plan and
to any applicable laws, whenever payment by a grantee is required with respect
to shares of Common Stock which are the subject of an award or grant

12

 

--------------------------------------------------------------------------------

 

under the Plan, the Committee shall determine the time, form, and manner of such
payment, including but not limited to lump‑sum payments and installment payments
upon such terms and conditions as the Committee may prescribe. Installment
payment obligations of a grantee may be evidenced by full‑recourse,
limited‑recourse, or non‑recourse promissory notes or other instruments, with or
without interest and with or without collateral or other security as the
Committee may determine.

22. Termination and Amendment. The Board may terminate the Plan or amend the
Plan or any provision thereof at any time, including but not limited to
amendments to the Plan necessary to comply with the requirements of
Section 16(b) of the Exchange Act, Section 422 of the Code, or regulations
issued under any of such statutory provisions. The termination or any amendment
of the Plan shall not, without the consent of a grantee, adversely affect such
grantee’s rights under an award or grant previously made to such grantee under
the Plan. The Committee may amend the terms of any award or grant previously
made under the Plan, prospectively or retroactively; but, subject to the
provisions of Section 20, no such amendment shall, except as otherwise expressly
permitted by the Plan, adversely affect the rights of the grantee of such award
or grant without such grantee’s consent. Except in connection with a transaction
involving the Common Stock (such as but not limited to a stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split‑up, spin‑off, combination of shares, or exchange of
shares), the Committee may not, without stockholder approval, (i) amend the
terms of an outstanding Stock Option so as to reduce the exercise price of such
Stock Option, (ii) amend the terms of a Stock Appreciation Right so as to reduce
the specified stock price applicable to such Stock Appreciation Right at the
time of its grant, or (iii) cancel an outstanding Stock Option or Stock
Appreciation Right in exchange for cash, other awards, Stock Options with an
exercise price that is less than the exercise price of the original Stock
Option, or Stock Appreciation Rights with a specified stock price that is less
than the specified stock price applicable to the original Stock Appreciation
Right. Notwithstanding the foregoing provisions of this Section 22, stockholder
approval of any action referred to in this Section 22 shall be required whenever
necessary to satisfy the applicable requirements of Section 16(b) of the
Exchange Act, Section 422 of the Code, or any regulations issued under any of
such statutory provisions or the applicable requirements of any market or
exchange on which shares of the Common Stock are listed or traded.

23. Severability. With respect to participants subject to Section 16 of the
Exchange Act, (i) the Plan is intended to comply with all applicable conditions
of Rule 16b‑3 or any successor to such rule, (ii) all transactions involving
grantees who are subject to Section 16(b) of the Exchange Act are subject to
such conditions, regardless of whether the conditions are expressly set forth in
the Plan, and (iii) any provision of the Plan that is contrary to a condition of
Rule 16b‑3 shall not apply to grantees who are subject to Section 16(b) of the
Exchange Act. If any of the terms or provisions of the Plan, or awards or grants
made under the Plan, conflict with the requirements of Section 422 of the Code
with respect to awards or grants intended to be subject to or governed by
Section 422 of the Code, as the case may be, then such terms or provisions shall
be deemed to be inoperative to the extent they so conflict with the requirements
of Section 422 of the Code, as the case may be. With respect to an Incentive
Stock Option, if the Plan does not contain any provision required to be included
in the Plan under Section 422 of the Code (as amended from time to time) or any
successor to such section, then such provision shall be deemed to be
incorporated in the Plan with the same force and effect as if such provision had
been expressly set out in the Plan.

24. Effect on Other Plans. Participation in the Plan shall not affect the
eligibility of an employee or a non‑employee director of the Company to
participate in any other benefit or incentive plan of the Company or any
Subsidiary. Any awards made pursuant to the Plan shall not be taken into account
in determining the benefits provided or to be provided under any other plan of
the Company or any Subsidiary unless otherwise specifically provided in such
other plan.

25. Term of Plan. The Plan as amended and restated shall become effective on the
date of its approval by the stockholders of the Company and shall terminate for
purposes of further grants on the first to occur of (i) May 17, 2028, or
(ii) the effective date of the termination of the Plan by the Board pursuant to
Section 22. No awards or options may be granted under the Plan after the
termination of the Plan, but such termination shall not affect any awards or
options outstanding under the Plan at the time of such termination or the
authority of the Committee to continue to administer the Plan apart from the
making of further grants.  Notwithstanding anything in the Plan to the contrary,
any award

13

 

--------------------------------------------------------------------------------

 

granted under the Plan prior to January 1, 2018, that was intended to constitute
“performance-based compensation” under Section 162(m) of the Code shall, to the
extent the Committee determines necessary to preserve the deductibility of
compensation paid under such award, be administered in accordance with the
applicable requirements of Section 162(m) of the Code.

26. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of Delaware.

27. Section 409A.

(a) Time and Form of Payment. Notwithstanding anything contained in the Plan or
in an award agreement to the contrary, the time and form of payment of an award
that is subject to the limitations imposed by Section 409A of the Code shall be
set forth in the applicable award agreement on or before the time at which the
grantee of the award obtains a legally binding right to the award (or such other
time permitted under Section 409A of the Code) and such time and form of payment
shall comply with the requirements of Section 409A of the Code.

(b) Delay in Payment. Notwithstanding anything contained in the Plan or an award
agreement to the contrary, if the grantee of the award is deemed by the Company
at the time of such grantee’s “separation from service” with the Company to be a
“specified employee” as determined under Section 409A of the Code, any
nonqualified deferred compensation to which such grantee is entitled under the
Plan in connection with such separation from service shall not be paid or
commence payment until the date which is the first business day following the
six‑month period after such grantee’s separation from service (or if earlier,
such grantee’s death). Such delay in payment shall only be effected with respect
to each separate payment to the extent required to avoid adverse tax treatment
to such grantee under Section 409A of the Code. Any compensation which would
have otherwise been paid during the delay period (whether in a lump sum or in
installments) in the absence of this Section 27 shall be paid to such grantee or
such grantee’s Beneficiary in a lump‑sum payment on the first business day
following the expiration of the delay period.

(c) Amendments. Notwithstanding anything in the Plan to the contrary, the Plan
and awards granted under the Plan are intended to be eligible for certain
regulatory exceptions to the limitations of, or to comply with, the requirements
of Section 409A of the Code. The Committee, in the exercise of its sole
discretion and without the consent of the grantee of an award under the Plan,
may amend or modify the terms of an award in any manner and delay the payment of
any amounts payable pursuant to an award to the minimum extent necessary to
reasonably comply with the requirements of Section 409A of the Code, provided
that the Company shall not be required to assume any increased economic burden.
No action so taken by the Committee with respect to the requirements of
Section 409A of the Code shall be deemed to adversely affect the rights of a
grantee of an award under the Plan with respect to an award or to require the
consent of such grantee. The Committee reserves the right to make additional
changes to the Plan and awards from time to time to the extent it deems
necessary with respect to Section 409A of the Code.

 

14

 